Title: From Thomas Jefferson to John Jay, 24 September 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Sep. 24. 1787.

The times are now so critical that every day brings something new and important, not known the day before. Observing the wind still unfavorable, I am in hopes that the packet may not sail tomorrow, and that this letter may be at Havre in time for that conveiance. Mr. Eden has waited on Count Montmorin to inform him officially that England must consider it’s convention with France relative to the giving notice of it’s naval armaments as at an end, and that they are arming generally. This is considered here as a declaration of war.—The Dutch Ambassador told me yesterday that he supposed the Prussian troops probably in possession of the Hague. I asked him if it would interrupt the course of business, commercial or banking, in Amsterdam; and particularly whether our depot of money there was safe. He said, the people of Amsterdam would be surely so wise as to submit, when they should see that they could not oppose the Stadholder: therefore he supposed our depot safe, and that there would be no interruption of business. It is the hour of the departure of the post: so I have only time to add assurances of the respect and esteem with which I have the honour to be Sir Your most obedient humble servt.,

Th: Jefferson

